272 S.W.3d 475 (2008)
STATE of Missouri, Plaintiff/Respondent,
v.
Kevin J. WAFFORD, Defendant/ Appellant.
No. ED 90820.
Missouri Court of Appeals, Eastern District, Division Four.
December 9, 2008.
Shaun J. Mackelprang, Assistant Atty. Gen., Mary H. Moore, Jefferson City, MO, for respondent.
Jessica Hathaway, Office of State Public Defender, St. Louis, MO, for appellant.
Before BOOKER T. SHAW, P.J., KATHIANNE KNAUP CRANE, J., and MARY K. HOFF, J.

ORDER
PER CURIAM.
Defendant appeals from a judgment entered on a jury verdict finding him guilty of robbery in the second degree, in violation of section 569.030 RSMo (2000). The trial court sentenced defendant to five years imprisonment.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).